Citation Nr: 0829683	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for left 
leg peripheral neuropathy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for right 
leg peripheral neuropathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased disability rating for 
diabetes mellitus type II, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971, 
including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 2003 rating decision, the RO granted service 
connection for diabetes mellitus type II and assigned a 20 
percent rating, effective October 16, 2001.  This rating 
decision was not appealed.

In an October 2003 rating decision, the RO granted service 
connection for the following disabilities and assigned a 10 
percent rating (effective October 16, 2001) for each one: (1) 
left leg peripheral neuropathy; (2) right leg peripheral 
neuropathy; (3) left carpal tunnel syndrome; and (4) right 
carpal tunnel syndrome.  This rating decision was not 
appealed.

The veteran filed the present increased rating claim in 
December 2005.  In its May 2006 rating decision, the RO 
continued the previously assigned ratings for the five 
disabilities as outlined above.  The veteran has perfected 
his appeal with regard to these disability ratings assigned.

The veteran was scheduled to present testimony before a 
Hearing Officer at the RO in September 2006.  However, the 
veteran failed to report to that hearing.  Thereafter, the 
record reflects that the veteran was scheduled for a new RO 
hearing in October 2007; however, in correspondence dated and 
received in October 2007, the veteran withdrew this hearing 
request.

By correspondence dated in October 2007, the veteran revoked 
his appointment of Vietnam Veterans of America as his 
representative for the issues on appeal.  See 38 C.F.R. §§ 
20.602, 20.607 (2007).  The veteran has not since notified 
the Board of any new representation.  As a result, the Board 
will conclude that the veteran is currently unrepresented in 
the instant appeal.

For reasons explained below, the issue of entitlement to an 
increased disability rating for diabetes mellitus type II is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left leg peripheral neuropathy is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the sciatic nerve.

2.  The veteran's right leg peripheral neuropathy is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the sciatic nerve.

3.  The veteran's left carpal tunnel syndrome is manifested 
by symptoms productive of no more than mild incomplete 
paralysis of the median nerve.

4.  The veteran's right carpal tunnel syndrome is manifested 
by symptoms productive of no more than mild incomplete 
paralysis of the median nerve.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left leg peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for right leg peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8515 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2006, prior to the 
adjudication of his claims in the May 2006 rating decision at 
issue.

The Board acknowledges that the January 2006 VCAA letter did 
not specifically refer to the veteran's claims of entitlement 
to increased ratings for left leg and right leg peripheral 
neuropathy.  However, the letter addressed increased rating 
claims for service-connected disabilities in general and did 
specifically refer to the veteran's December 2005 claim.  In 
its May 2006 rating decision, the RO interpreted the 
veteran's December 2005 submission to include claims of 
entitlement to increased ratings for left leg and right leg 
peripheral neuropathy, in addition to claims of entitlement 
to increased ratings for left and right carpal tunnel 
syndrome and for diabetes mellitus type II.  As a result, the 
Board concludes that the January 2006 VCAA notice letter 
adequately addressed and pertained to all five increased 
rating claims currently on appeal.

The January 2006 VCAA letter summarized the evidence needed 
to substantiate the veteran's increased rating claims and 
VA's duty to assist.  It also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letter clearly satisfied the 
three "elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, April 2006, and November 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the 
January 2006 VCAA letter did not satisfy all of the elements 
required by the recent Vazquez-Flores decision.  Nonetheless, 
the veteran was not prejudiced in this instance, as the 
January 2006 letter did provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
VA to obtain) to support his claims for increased 
compensation.  In addition, the July 2006 Statement of the 
Case provided the veteran with the specific rating criteria 
for his service-connected disabilities and explained how the 
relevant diagnostic codes would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In 
his December 2005 claim, the veteran stated that he was 
entitled to the maximum rating for his diabetes mellitus type 
II because his condition had worsened in the time since the 
20 percent rating was assigned for that disability in July 
2003.  He also cited complications such as neuropathy that 
had begun to appear, presumably in a worsened state than when 
he was first rated for such nerve disabilities in October 
2003.  Based on this evidence, the Board is satisfied that 
the veteran had actual knowledge of what was necessary to 
substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, and statements from the veteran.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Specific rating criteria

The veteran's left leg and right leg peripheral neuropathy 
are each evaluated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

Under Diagnostic Code 8520, pertaining to the sciatic nerve: 
a 10 percent evaluation is warranted for mild incomplete 
paralysis; a 20 percent evaluation is warranted for moderate 
incomplete paralysis; a 40 percent evaluation is warranted 
for moderately severe incomplete paralysis; a 60 percent 
rating is warranted for severe incomplete paralysis, with 
marked muscular atrophy; and an 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, no active movement is possible of the muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The veteran's left and right carpal tunnel syndrome are each 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2007).

Under Diagnostic Code 8515, pertaining to the median nerve: a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the major and minor hand; a 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the minor hand; a 30 percent evaluation is warranted for 
moderate incomplete paralysis of the major hand; a 40 percent 
evaluation is warranted for severe incomplete paralysis of 
the minor hand; a 50 percent evaluation is warranted for 
severe incomplete paralysis of the major hand; a 60 percent 
rating is warranted for complete paralysis of the minor hand; 
and a 70 percent rating is warranted for complete paralysis 
of the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Complete paralysis of the median nerve involves: the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances.

Analysis

After a review of the medical evidence, the Board finds that: 
(1) the veteran's left leg and right leg peripheral 
neuropathy each do not warrant an evaluation in excess of 10 
percent at any time since the date of claim on December 27, 
2005; and (2) the veteran's left and right carpal tunnel 
syndrome each do not warrant an evaluation in excess of 10 
percent at any time since the date of claim on December 27, 
2005.  The pertinent medical evidence of record consists of a 
VA medical examination report dated in March 2006 (which 
incorporates a VA medical examination report dated in 
September 2003), as well as VA progress notes dated in July 
2005, January 2006, and June 2006.

The same VA examiner conducted the veteran's VA peripheral 
nerves examinations in both September 2003 and March 2006.

At his September 2003 VA peripheral nerves examination, the 
veteran's gait showed limping and he used a metallic one-
point cane.  He complained of a "pins and needles" 
sensation in the plantar region of his lower extremities, 
primarily from the knees down, as well as numbness.  He also 
complained of a cold sensation daily in his lower 
extremities; such sensation was aggravated early in the 
morning and associated with a "heaviness" sensation, but 
was improved by exercises like walking and was relieved at 
night by elevating his legs.  He also reported feeling a 
dull, constant pain of a 5/10 intensity in his lower 
extremities.  The veteran complained that a sensation of 
tiredness in his legs interfered with his walking.  With 
regard to his carpal tunnel syndrome, he complained of 
numbness in his hands, occurring "on and off," that 
disappeared with shaking and changing position of his upper 
extremities.  Sensory examination of the lower extremities 
showed: decreased vibratory sense at the ankle level as 
compared to the knee level and disappearing after six seconds 
of vibration of the tuning fork at the ankle level; pinprick 
was decreased in a long stocking type of distribution in both 
lower extremities from the knee down; touch and position were 
preserved; Phalen sign was positive bilaterally; no Tinel 
sign was elicited; and deep tendinous reflexes were 
hyperactive.  Motor examination of the upper extremities was 
normal, with normoactive reflexes and none of the following: 
involuntary movement, atrophy of the thenar region, gross 
paresis, or drift of the upper extremities on the postural 
arm test.  In all four extremities, tone was normal and 
without fasciculations, wasting, or atrophy.  The veteran was 
diagnosed with sensory peripheral neuropathy bilaterally in 
the lower extremities and carpal tunnel syndrome bilaterally 
in the upper extremities.

In VA progress notes dated in July 2005, January 2006, and 
June 2006, it was noted upon neurological examination that 
the veteran had no gross motor or sensory deficits.

At his March 2006 VA peripheral nerves examination, the 
veteran had a normal gait pattern and used no assistive 
devices.  He complained of a burning sensation and pain in 
the plantar region that had increased up to a 9/10 intensity.  
He also complained of pain particularly in the calf regions 
and in the hands.  This pain was reportedly worst at night, 
lasted for 15 to 20 minutes, and accompanied by cramps, but 
was relieved partially by medication.  The veteran reported 
that he was able to drive, but that he might experience 
cramps in his hands and feet while doing so.  Sensory 
examination of the lower extremities showed: decreased 
vibratory perception at the ankle level as compared to the 
knee level and lost after six seconds of vibration at the 
ankle level bilaterally; loss of pinprick and touch in a long 
stocking type of distribution in both lower extremities from 
the knee down; Phalen sign and Tinel sign were positive 
bilaterally; and deep tendinous reflexes were hyperactive.  
Sensory examination of the upper extremities showed: loss of 
pinprick and touch in both hands; no drift of upper 
extremities during postural arm extension test; preserved 
grip and pincer grasp function; and normoactive reflexes.  In 
all four extremities, tone was normal with no involuntary 
movements or motor deficit in power, and none of the 
following: fasciculations, wasting, or atrophy.  The veteran 
was diagnosed with sensory peripheral neuropathy bilaterally 
in the lower extremities and carpal tunnel syndrome 
bilaterally in the upper extremities.  Significantly, the 
examiner stated that these diagnoses were essentially 
unchanged from the veteran's previous examination in 
September 2003.

Based on the foregoing, the Board concludes that: (1) an 
evaluation in excess of 10 percent each for the veteran's 
left leg and right leg peripheral neuropathy is not warranted 
at any time since the date of claim on December 27, 2005; and 
(2) an evaluation in excess of 10 percent each for the 
veteran's left and right carpel tunnel syndrome is not 
warranted at any time since the date of claim on December 27, 
2005.  The Board has based its conclusions on the medical 
evidence outlined above, which shows symptoms productive of 
no more than mild incomplete paralysis of the sciatic nerve 
in the lower extremities bilaterally and of no more than mild 
incomplete paralysis of the median nerve in the upper 
extremities bilaterally, despite the veteran's complaints of 
pain at his March 2006 VA examination.  In the absence of 
radiculopathy that is more than mild in degree, and when 
involvement is wholly sensory, there is no schedular basis 
for an initial evaluation in excess of 10 percent.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8515 and 8520.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on December 27, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disabilities have been no more than 10 percent 
disabling since that date, so his ratings cannot be "staged" 
because the 10 percent ratings represent his greatest level 
of functional impairment attributable to these conditions 
since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for left leg peripheral neuropathy, right leg 
peripheral neuropathy, left carpal tunnel syndrome, and right 
carpal tunnel syndrome is not warranted at any time since the 
date of claim on December 27, 2005.  Since the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on 
appeal are accordingly denied.

ORDER

Entitlement to an increased disability rating for left leg 
peripheral neuropathy, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased disability rating for right leg 
peripheral neuropathy, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased disability rating for left carpal 
tunnel syndrome, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The Board notes that, in February 2008, the veteran submitted 
additional evidence to the Board for consideration.  This 
evidence consists of private medical records pertaining to 
treatment for the veteran's diabetes mellitus type II.  No 
waiver of initial RO review accompanied the submission of 
this new evidence.  See 38 C.F.R. § 20.1304 (2007).  VA 
regulations state that any pertinent evidence submitted by 
the veteran without a waiver of initial RO consideration must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
veteran's increased rating claim for 
diabetes mellitus type II.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
VA will attempt to obtain on his 
behalf.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the remaining claim on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim for diabetes 
mellitus type II: (1) he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the 
disabilities and the effect such 
worsening has on the claimant's 
employment and daily life; (2) should 
an increase in his disability be found, 
the disability rating will be 
determined by applying the relevant 
Diagnostic Code; and (3) examples must 
be provided of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his diabetes 
mellitus type II at any time since 
December 2005.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim of 
entitlement to an increased rating for 
diabetes mellitus type II.  If any 
determination remains adverse to the 
veteran, then he should be furnished with 
a Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


